DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to amendment filed on 05/02/22.  Regarding the amendment, claims 1-13 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jewell N. Briggs, Reg. No. 77,298 on 07/06/22
The application has been amended as follows: 
Claim 9 line 10, “the electric motor” has been changed to – the brushless electric motor --;
Claim 13 line 11, “the electric motor” has been changed to – the brushless electric motor --;

Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the record of prior art by itself or in combination with other references does not show:
Regarding claim 1 and its dependent claims 2-8, a gear motor (fig 2) comprising: 
a set of reduction gears (8-9); 
a gear motor body (1); 
a brushless electric motor (6) formed by a rotor (7) having N pairs of magnetized poles connected to a pinion (8) of the set of reduction gears, the gear motor body (1) having the brushless motor (6) therein; 
the pinion (8) driving an output wheel (9) rigidly connected to a rotary shaft (3); 
the brushless electric motor (6) comprising a stator (10) having at least two coils (11); 
the stator (10) having two angular sectors alpha1 and alpha2, of respective radii R1 and R2, with R1 being greater than R2, a center of the radii and the angular sectors being defined relative to a center of rotation of the rotor (7), the angular sector alpha1 being defined by an angular deviation between axes of first and last of the coils (11) considered in a circumferential direction of the motor (6), the angular sector alpha1 is less than 180⁰ and comprises the coils (11), the sector alpha2 being devoid of the at least two coils (11); 
one end of the gear motor body (1) defining a side (12) and the angular sector alpha2 of the stator (10) is positioned adjacent the side (12) and the angular sector alpha1 is positioned opposite the side (12) relative to the center of rotation of the rotor (7); and
a printed circuit (14) attached to the brushless electric motor (6), and being positioned between the brushless electric motor (6) and the set of reduction gears (8-9).

    PNG
    media_image1.png
    381
    553
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    581
    728
    media_image2.png
    Greyscale


Regarding claim 9 and its dependent claims 10-12, a motorized air circulation valve comprising: 
a gear motor within a gear motor body (1); 
a valve body (2); 
a rotary shaft (3) provided with a shutter (4), the rotary shaft (3) being moved in rotation by the gear motor (1);
the gear motor (1) comprising a set of reduction gears (8-9); 
a brushless electric motor (6) formed by a rotor (7) having N pairs of magnetic poles connected to a pinion (8) of the set of reduction gears; 
the pinion (8) driving an output wheel (9) rigidly connected to a rotary shaft (3); 
the brushless electric motor (6) comprising a stator (10) having at least two coils (11); 
the stator (10) having two angular sectors alpha1 and alpha2, of respective radii R1 and R2, with R1 being greater than R2, a center of the radii and the angular sectors being defined relative to a center of rotation of the rotor (7), the angular sector alpha1 being defined by an angular deviation between axes of first and last of the coils (11) considered in a circumferential direction of the motor (6), the angular sector alpha1 is less than 180⁰ and comprises the coils (11), the sector alpha2 being devoid of the at least two coils (11); 
one end of the gear motor body (1) defining a side (12) and the angular sector alpha2 of the stator (10) is positioned adjacent the side (12) and the angular sector alpha1 is positioned opposite the side (12) relative to the center of rotation of the rotor (7); and
a printed circuit (14) attached to the brushless electric motor (6), and being positioned between the brushless electric motor (6) and the set of reduction gears (8-9).
Regarding claim 13, a motorized valve comprising: 
a valve body (2); 
a gear motor (1) comprising: 
a set of reduction gears (8-9); 
a brushless electric motor (6) formed by a rotor (7) having N pairs of magnetized poles connected to a first gear (8) of the set of reduction gears; 
a printed circuit (14) attached to the brushless electric motor (6), and being positioned between the brushless electric motor (6) and the set of reduction gears (8-9).
the first gear (8) driving an output wheel (9) rigidly connected to a rotary shaft (3) having a shaft axis; 
the brushless electric motor (6) comprising a stator (10) having at least two coils (11); 
the stator (10) having two angular sectors alpha1 and alpha2, of respective radii R1 and R2, with R1 being greater than R2, a center of the radii and the angular sectors being defined relative to a center of rotation of the rotor (7), the angular sector alpha1 being defined by an angular deviation between axes of first and last of the coils (11) considered in a circumferential direction of the motor (6), the angular sector alpha1 is less than 180⁰ and comprises the coils (11), at least a portion of the angular sector alpha1 directly adjacent to the first gear (8) in a direction of the shaft axis, the sector alpha2 being devoid of the at least two coils (11).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remark, filed 05/02/22, with respect to claim 1-13 have been fully considered and are persuasive.  The rejection of claim 1-13 in view of Gomyo and Watrin has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/Examiner, Art Unit 2834